— In a proceeding pursuant to article 78 of the Civil Practice Act, to compel respondent, an Ófficial Stenographer, to deliver to petitioners a certified transcript of the trial minutes of a certain action upon payment of the statutory fee per folio, petitioners appeal from an order of the Supreme Court, Westchester County, dated February 19, 1960, insofar as it: (a) directs compliance “with reasonable diligence” rather than “forthwith;” (b) directs delivery of a transcript of the minutes of such portion of the trial as was reported by respondent rather than a transcript of the minutes of the whole trial; (c) fails to direct that the statutory fee be computed from the completed transcript before payment; (d) fails to award costs or impose a fine against respondent; and (e) fails to initiate contempt proceedings against respondent. Order insofar as appealed from affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.